Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
2. 	The Information Disclosure Statement submitted on 22 June 2021 has been considered by the Examiner. 

Claim Rejections - 35 USC § 112
3. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 19 recites the limitation "the outer surface of the inner layer" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “respective plates of the plurality of plates” in lines 10-11. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5. 	Claims 1-5, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kirson et al. (WO 2020/110050 A1, with citations made to the corresponding US-PGPUB 2020/0171297 A1. The US-PGPUB by Kirson is referred to herein as Kirson-297) in view of Martins et al. (US 2016/0310730 A1).
Regarding claim 1, Kirson-297 teaches a treatment assembly (transducer array 100 [abstract, 0048]) comprising:
 an inner layer (inner layer or adhesive 118 [0048, FIG. 1]) having an inner surface (inner surface or back side of inner layer 118 [FIG. 1]) and an outer surface (outer surface or front side of inner layer 118 [FIG. 1]), wherein the inner layer defines a plurality of openings extending therethrough (inner layer 118 includes cutouts 120a / 120b [0048]); 

treatment circuitry (flex circuit 102 [0040]) comprising: 
a cable having an electrical lead (cable 134 is connected to the circuit 102 for the electrodes 110 [abstract, 0042, 0054]); and 
a lead end (the lead end or connector of the circuit 102 which is connected to the electrical cable 134 [0054]), the electrical lead being electrically connected to the lead end ([0054]); and
 a cover layer attached to the outer surface of the inner layer (the top covering adhesive backed layer 126 which is attached to the front surface of the inner layer 118 [0053-0054, FIG. 1, FIG. 7B]) and overlying the lead end of the cable (the top covering adhesive backed layer 126 is disposed over the flex circuit 102 which comprises the lead end or connector that is connected with the cable 134 [0054, FIG. 1]. Furthermore, the cable 134 is inserted through the top covering adhesive backed layer 126 via the aperture 135 to reach the connector of the flex circuit 102 [0054, FIG. 1]), wherein the lead end is in contact with the plates to define a plurality of electrodes (the cable 134 is connected to the lead end or connector of the flex circuit 102 [0054, FIG. 1]. As stated above, the flex circuit 102 further comprises the electrodes 110 which are formed on 
Kirson-297 does not explicitly teach the cable to comprise a plurality of electrical leads; and
the lead end to comprise a plurality of respective lead ends. 
The prior art by Martins is analogous to Kirson-297, as they both teach medical devices comprising electrodes that are positioned on the user’s skin for stimulation ([0081, 0108]). 
Martins teaches the cable to comprise a plurality of electrical leads (the cable may branch into a plurality of leads [0136-0137]); and
the lead end to comprise a plurality of respective lead ends (multi-pin connector configured to receive the plurality of leads [0136-0137]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to substitute Martins’ cable and lead ends in place of the singular cable connection that is taught by Kirson-297. The advantage of such modification will allow the user to program the various leads to have different electrical signals (see paragraph [0136] by Martins). 
Regarding claim 2, Kirson-297 teaches wherein at least one plate of the plurality of plates comprises a ceramic plate (the plates are composed of ceramic dielectric material [0042]). 

Regarding claim 4, Kirson-297 teaches wherein the plurality of electrodes of the treatment circuitry have respective top surfaces (electrodes 110 on figure 1 [0042]), and wherein the cover layer extends across the top surfaces of the electrodes of the cable (the top cover adhesive-backed layer 126 is positioned over the flex circuit 102 which comprises the electrodes 110 [0051, 0054, FIG. 1, FIG. 7B]).
Regarding claim 5, Kirson-297 teaches wherein each plate of the plurality of plates has a lower surface and an opposing upper surface (the electrodes 110 are each formed from circular conductive plates as depicted in figure 1 [0042]. Furthermore, the conductive-plated electrodes 110 have a lower surface and an upper surface [FIG. 1]), wherein the treatment assembly further comprises a layer of hydrogel on the lower surface of each plate of the plurality of plates (hydrogel disc 114 on the inner side or skin facing side of the conductive-plated electrodes 110 [0008, 0044]).
Regarding claim 10, Kirson-297 teaches wherein the treatment assembly has a longitudinal dimension in a pre-use configuration (the top covering adhesive-backed layer 126 extends in longitudinal directions [FIG. 1, FIG. 7B]), wherein the cover layer comprises a biocompatible non-woven adhesive, wherein the non-woven adhesive is elastic in the longitudinal dimension (the top covering adhesive-backed layer 126 is made from 100% polyester, spunlace non-woven tape [0052]. The top covering 
Regarding claim 11, Kirson-297 in view of Martins suggests the treatment assembly of claim 10. Kirson-297 and Martins do not explicitly teach wherein in a use configuration, the cable extends perpendicularly or substantially perpendicularly relative to the longitudinal dimension. 
The Examiner respectfully submits, as Kirson-297 teaches the use of a cable (cable 134 [0054]), configuring the exact orientation of the cable as recited above would be a matter of rearranging the known element without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Regarding claim 17, Kirson-297 teaches a system (TTFields or tumor-treating field’s device [abstract]) comprising: 
 at least one treatment assembly (transducer array 100 [abstract, 0048]) comprising:
 an inner layer (inner layer or adhesive 118 [0048, FIG. 1]) having an inner surface (inner surface or back side of inner layer 118 [FIG. 1]) and an outer surface (outer surface or front side of inner layer 118 [FIG. 1]), wherein the inner layer defines a plurality of openings extending therethrough (inner layer or adhesive 118 includes cutouts 120a / 120b [0048]); 
a plurality of plates (each of the electrode elements 110 are formed from a circular conductive plate [0042, FIG. 1]), each plate being at least partially received within a respective opening of the plurality of openings of the inner layer (the conductive 
treatment circuitry (flex circuit 102 [0040]) comprising: 
a cable having an electrical lead (cable 134 is connected to the circuit 102 for the electrodes 110 [abstract, 0042, 0054]); and 
a lead end (the lead end or connector of the circuit 102 which is connected to the electrical cable 134 [0054]), the electrical lead being electrically connected to the lead end ([0054]); and
 a cover layer attached to the outer surface of the inner layer (the top covering adhesive backed layer 126 which is attached to the front surface of the inner layer 118 [0053-0054, FIG. 1, FIG. 7B]) and overlying the lead end of the cable (the top covering adhesive backed layer 126 is disposed over the flex circuit 102 which comprises the lead end or connector that is connected with the cable 134 [0054, FIG. 1]. Furthermore, the cable 134 is inserted through the top covering adhesive backed layer 126 via the aperture 135 to reach the connector of the flex circuit 102 [0054, FIG. 1]), wherein the lead end is in contact with the plates to define a plurality of electrodes (the cable 134 is connected to the lead end or connector of the flex circuit 102 [0054, FIG. 1]. As stated above, the flex circuit 102 further comprises the electrodes 110 which are formed on conductive plates [0042, 0054]), and the plurality of electrodes comprising a lead end (the electrodes are formed on the flex circuit 102 which comprises the connector or lead 
and an electrical signal generator in communication with the treatment assembly, wherein the electrical signal generator is configured to generate an electric field via the at least one treatment assembly (TTFields or tumor-treating fields therapy controller for controlling the electrical fields delivered to the transducer array ([abstract, 0002-0003, 0054]).
Kirson-297 does not explicitly teach the cable to comprise a plurality of electrical leads; and
the lead end to comprise a plurality of respective lead ends. 
The prior art by Martins is analogous to Kirson-297, as they both teach medical devices comprising electrodes that are positioned on the user’s skin for stimulation ([0081, 0108]). 
Martins teaches the cable to comprise a plurality of electrical leads (the cable may branch into a plurality of leads [0136-0137]); and
the lead end to comprise a plurality of respective lead ends (multi-pin connector configured to receive the plurality of leads [0136-0137]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to substitute Martins’ cable and lead ends in place of the singular cable connection that is taught by Kirson-297. The advantage of such modification will allow the user to program the various leads to have different electrical signals (see paragraph [0136] by Martins).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Kirson-297 in view of Martins et al., further in view of Wasserman et al. (US 2018/0050200 A1).
Regarding claim 6, Kirson-297 in view of Martins suggests the treatment assembly of claim 1. Kirson-297 and Martins do not explicitly teach wherein the treatment circuitry further comprises at least one temperature sensor.
The prior art by Wasserman is analogous to Kirson-297, as they both teach transducer arrays for treating tumors ([abstract]). 
Wasserman teaches wherein the treatment circuitry further comprises at least one temperature sensor (temperature sensors 54 [0038]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the treatment circuitry suggested by Kirson-297 in view of Martins with a temperature sensor, as taught by Wasserman. The advantage of such modification will allow for sensing the temperature of the respective electrode elements (see paragraph [0062] by Wasserman). 

7. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kirson-297 in view of Martins et al., further in view of Schmidt et al. (US 2019/0117972 A1, referred to herein as Schmidt-972).
Regarding claim 7, Kirson-297 in view of Martins suggests the treatment assembly of claim 1. Kirson-297 and Martins do not explicitly teach wherein the inner layer and the cover layer cooperate to define a hole through the treatment assembly, wherein the hole is configured to receive a subcutaneous tumor therethrough.

Schmidt-972 teaches the use of a layer defining a hole or aperture, wherein the hole is configured to receive a subcutaneous tumor therethrough (the sheet-like electric field shaping element 1102 comprises apertures 1108 for allowing the electric field to contact the tumor [0019, 0021, 0107-0108]. The electric field is delivered by electrodes that can be positioned within, at, or near the site of the tumor [0108]. Furthermore, this technique can be performed on tumors located in subcutaneous regions [0129-0130]). 
The Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to utilize Schmidt-972’s known technique (see Schmidt’s teaching above) to create a hole throughout the layers of Kirson-297’s treatment assembly for assessing a subcutaneous tumor. The advantage of the hole will allow for concentrating an electric field generated by the electrodes onto the site of the tumor (see paragraph [0107] by Schmidt-972). 

8. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kirson-297 in view of Martins et al., further in view of Naglreiter (US 2021/0169494 A1).
Regarding claim 12, Kirson-297 in view of Martins suggests the treatment assembly of claim 1. Kirson-297 and Martins do not explicitly teach wherein the treatment assembly weighs less than 2.5 grams. 
The prior art by Naglreiter is analogous to Kirson-297, as they both teach medical devices for treating tumors ([0301, 0307]). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the treatment assembly suggested by Kirson-297 in view of Martins to weigh less than 2.5 grams, as taught by Naglreiter. The advantage of such modification would reduce the amount of weight applied to the user during treatment. Furthermore, this weight modification would also make the device easier to transport. 

9. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kirson-297 in view of Martins et al., further in view of Van Der Hoeven (US 2003/0065368 A1).
Regarding claim 13, Kirson-297 in view of Martins suggests the treatment assembly of claim 1. Kirson-297 and Martins do not explicitly teach wherein the cover layer defines two opposing tab portions that are complementary to one another when the cover layer defines a circumferential loop.
Van Der Hoeven is analogous to Kirson-297, as they both medical devices that are configured to be attached to the body and deliver electrical stimulation to the user ([abstract, 0018, 0023]). 
Van Der Hoeven teaches wherein the cover layer defines two opposing tab portions (opposite fasteners 12 [0028]) that are complementary to one another when the cover layer defines a circumferential loop (the opposite fasteners 12 are looped together to secure the cover 10 around the user’s desired body part [0018, 0023]). 
. 

10. 	Claims 14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirson-297 in view of Martins et al., further in view of Kirson et al. (US 2018/0001075 A1, referred to herein as Kirson-075).
Regarding claim 14, Kirson-297 in view of Martins suggests the treatment assembly of claim 1. Kirson-297 teaches wherein the plurality of electrodes comprises a plurality of torso electrodes that are configured to be positioned on a torso of the test subject (the electrode elements 110 are configured applied to the users torso to treat cancerous tumors located abdominal or thoracic regions [abstract, 0042]).
Kirson-297 and Martins do not explicitly teach wherein the plurality of electrodes comprises a plurality of head electrodes that are configured to be positioned on a head of a test subject. 
The prior art by Kirson-075 is analogous to Kirson-297, as they both teach the use of electrical fields to treat tumors ([abstract]). 
Kirson-075 teaches wherein the plurality of electrodes comprises a plurality of head electrodes that are configured to be positioned on a head of a test subject (electrodes arrays 27 / 29 / 48 [FIGS. 4G-4H, 0070-0071]).

Regarding claim 16, Kirson-297 in view of Martins and Kirson-075 suggests the treatment assembly of claim 14. Kirson-297, Martins, and Kirson-075 do not explicitly teach wherein the plurality of head electrodes comprises a first group of electrodes that are positioned on a first side relative to a medial plane and a second plurality of electrodes that are positioned on a second side, opposite the first side, relative to the medial plane, wherein the plurality of torso electrodes comprises at least a first torso electrode positioned on the first side and at least a second torso electrode positioned on the second side.
The Examiner respectfully submits, as Kirson-297 teaches a plurality of torso electrodes ([abstract]) and Kirson-075 teaches a plurality of head electrodes, configuring the exact orientation of the electrodes as recited above would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Regarding claim 19, Kirson-297 teaches a method (transducer array for use in TTFields or tumor-treating fields [abstract]) comprising:
 electrically coupling at least a portion of a plurality electrodes of a treatment assembly to an electrical signal generator (TTFields controller delivers electrical fields to 
treatment circuitry (flex circuit 102 [0042]) comprising: 
a cable having an electrical lead (cable 134 is connected to the circuit 102 for the electrodes 110 [abstract, 0042, 0054]); and 
a lead end (the lead end or connector of the circuit 102 which is connected to the electrical cable 134 [0054]), the electrical lead being electrically connected to the lead end ([0054]); and
a cover layer attached to the outer surface of the inner layer (the top covering adhesive backed layer 126 which is attached to the front surface of the inner layer 118 [0053-0054, FIG. 1, FIG. 7B]) and overlying the lead end of the cable (the top covering adhesive backed layer 126 is disposed over the flex circuit 102 which comprises the lead end or connector that is connected with the cable 134 [0054, FIG. 1]. Furthermore, the cable 134 is inserted through the top covering adhesive backed layer 126 via the aperture 135 to reach the connector of the flex circuit 102 [0054, FIG. 1]), wherein the lead end is in contact with the plates to define a plurality of electrodes (the cable 134 is connected to the lead end or connector of the flex circuit 102 [0054, FIG. 1]. As stated above, the flex circuit 102 further comprises the electrodes 110 which are formed on conductive plates [0042, 0054]), and the plurality of electrodes comprising a lead end (the electrodes are formed on the flex circuit 102 which comprises the connector or lead end that is coupled to the electrical cable 134 [0042, 0054]) and a respective plate (each of the electrodes 110 are formed on a respective plate [0042]).

using the electrical signal generator to generate an electrical signal (the TTFields controller delivers electrical fields to the electrodes 110 located on the flex circuit 102 [abstract, 0003, 0042, 0054]); and 
using said at least a portion of the electrodes of the treatment assembly to generate, from the electrical signal, the electric field through corresponding plates of the plurality of plates (each of the electrodes 110 are formed from a conductive plate [0042]. Furthermore, the conductive-plated electrodes 110 on the flex circuit 102 are configured to receive an electrical field or TTField [abstract, 0003, 0042, 0054).
Kirson-297 does not explicitly teach the cable to comprise a plurality of electrical leads; 
the lead end to comprise a plurality of respective lead ends; and  
attaching the treatment assembly to an animal subject having a tumor.
The prior art by Martins is analogous to Kirson-297, as they both teach medical devices comprising electrodes that are positioned on the user’s skin for stimulation ([0081, 0108]). 
Martins teaches the cable to comprise a plurality of electrical leads (the cable may branch into a plurality of leads [0136-0137]); and
the lead end to comprise a plurality of respective lead ends (multi-pin connector configured to receive the plurality of leads [0136-0137]).

Kirson-075 teaches attaching the treatment assembly to an animal subject having a tumor (the TTFields or tumor-treating field’s device can be applied to animals [abstract, 0096]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to substitute Martins’ cable and lead ends in place of the singular cable connection that is taught by Kirson-297. The advantage of such modification will allow the user to program the various leads to have different electrical signals (see paragraph [0136] by Martins). Furthermore, it would have been obvious to modify Kirson-297’s treatment assembly to be used to treat tumors within animals, as taught by Kirson-075. The advantage of such modification will make the device more accessible to wider population of patients. 
Regarding claim 20, Kirson-075 teaches wherein using the electrical signal generator to generate the electric field comprises sequentially generating first and second electric fields (the first ac voltage is applied between the first set of electrodes 101 and the second set of electrodes 102, resulting in the electric field line 106 [0088, FIGS. 10A-10B]. Subsequently, a second ac voltage or electric field is applied between the third set of electrodes 103 and the fourth set of electrodes 104, resulting in the electric field line 107 [0088, FIGS. 10A-10B]), and wherein using said at least a portion of the electrodes of the treatment assembly to generate, from the electrical signal, the electric field ([0088, FIGS. 10A-10B]) comprises: 

 using third and fourth electrodes to generate, from the second electrical signal, a second electric field across the tumor (subsequently, a second ac voltage or electric field is applied between the third set of electrodes 103 and the fourth set of electrodes 104, resulting in the electric field line 107 across the target region [0088, FIGS. 10A-10B]), 
wherein the first and second electric fields have respective axes of propagation, and wherein the axis of propagation of the first electric field intersects the axis of propagation of the second electric field (the electric field line 106 intersects the axis of the electric field line 107 [0088, FIGS. 10A-10B]).

11. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kirson-297 in view of Martins et al., Kirson-075, and further in view of Travers et al. (US 2016/0022986 A1).  
	Regarding claim 15, Kirson-297 in view of Martins and Kirson-075 suggests the treatment assembly of claim 14. Kirson-297, Martins, and Kirson-075 do not explicitly teach wherein the treatment circuitry comprises a serpentine portion that extends from the plurality of torso electrodes to the plurality of head electrodes.
	The prior art by Travers is analogous to Kirson-297, as they both teach the use of electric fields to treat tumors ([abstract]). 

	Travers does not explicitly teach the portion to have a serpentine shape.
	The Examiner respectfully submits, as Travers teaches the use of a portion to connecting the electrodes (multilayer flex circuit 54 [0068, FIG. 9]), configuring the portion to have a serpentine shape would be matter of changing the known element’s shape without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
	Furthermore, it would have been obvious to a person having ordinary skill in the art to modify the torso and head electrodes suggested by Kirson-297 in view of Martins and Kirson-075 with the connecting portion, as taught by Travers. The advantage of this modification will allow the electrode arrays to be interconnected and may further prevent the possibility of losing the electrode arrays. 

12. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kirson-297 in view of Martins et al., further in view of Schmidt et al. (US 2020/0338346 A1, referred to herein as “Schmidt-346”).

circuitry comprising: 
a plurality of zones that are positioned in a spaced configuration that matches a configuration of the plurality of electrodes of a treatment assembly of the at least one treatment assembly, at least one heater positioned in each zone of the plurality of zones, at least one temperature sensor; and 
a cable in communication with the at least one heater and the at least one temperature sensor of the circuitry.
The prior art by Schmidt-346 is analogous to Kirson-297, as they both teach the use of electrical fields to treat tumors ([abstract]). 
Schmidt-346 teaches at least one control heating device (control circuit for heating element 722 [0024, 0044, 0073, 0077]), the at least one control heating device comprising: 
circuitry (control circuit for heating element 722 [0024]) comprising: 
a zone comprising at least one heater (heating element 722 is disposed in a space or zone near the tissue [0073-0074, 0077, FIG. 7]), the plurality of electrodes (electrodes 108 are in the same zone as the heating element 722 [0073, 0077, FIG. 7]), and at least one temperature sensor (temperature sensor 518 [0005, 0044, 0060, 0062, FIG. 7]); and 

Schmidt-346 does not explicitly teach a plurality of zones that are positioned in a spaced configuration that matches a configuration of the plurality of electrodes of a treatment assembly of the at least one treatment assembly, at least one heater positioned in each zone of the plurality of zones. 
The Examiner respectfully submits, as Kirson-297 teaches the electrodes of treatment assembly (electrodes 110 [0042]) and Schmidt-346 teaches a heater (heating element 722 [0024, 0044, 0073, 0077]), configuring the electrodes and the heater as recited above would be a matter of duplicating and rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the treatment assembly suggested by Kirson-297 in view of Martins with a heater and temperature sensor, as taught by Schmidt-346. The advantage of such modification will allow measuring the temperature of the tissue at the site of the tumor. Furthermore, the advantage of the heater will provide a therapeutic treatment towards the tissue. 

Allowable Subject Matter
13. 	Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 8, the prior art of record fails to disclose or suggests the limitation that recites, “a cap that extends across the hole and defines a receptacle therein that is configured to receive the subcutaneous tumor.” Specifically, Kirson-297 teaches a cap 136 that extends across a hole 135 ([0055, FIGS. 9-10]). However, Kirson-297 does not explicitly teach the cap to define a receptacle therein that is configured to receive the subcutaneous tumor. The Examiner could not find any additional prior art that suggests this specific limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Claim 9 is considered to have allowable subject matter and is objected, as claim 9 depends upon claim 8. 

Statement on Communication via Internet
 14. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 	

Conclusion
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792